ORDER
PER CURIAM.
On consideration of (1) the motion of counsel for Davis Wholesale Co., Inc., for leave to file a motion for reargument or other relief, and (2) the motion of the National Labor Relations Board for leave to file a motion for remand and of the responsive pleadings filed with respect thereto, it is
*720Ordered by the Court that the aforesaid motion for leave to file be granted and the Clerk is directed to file the pleadings lodged pursuant to the foregoing motions, and it is
Further ordered by the Court that the motions of Davis Wholesale Co., Inc., for reargument or other relief be denied, and it is
Further ordered by the Court that the Board’s motion for remand be granted and’ these cases with respect to the Board’s orders relating to the Company’s refusal to bargain with the Union, that is, Section 8(a) (5) and (1) of the Act, are remanded to the Board for reconsideration in conformity with the principles outlined in N.L.R.B. v. Gissel Packing Co., et al., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547, decided June 16, 1969.